Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-42, 45-51 and 53-67 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-42 and 45-51: in claim 1, “A lighting module comprising; a) a lighting module housing; b) a light guide comprising; i) an optically transmissive material comprising dispersed regions of optically transmissive solid material within a bulk matrix material wherein a refractive index of the dispersed regions is different than a refractive index of the bulk matrix material, ii) a single input face, iii) an opposing face non-adjacent to the single input face, iv) an inner face adjacent to the single input face, v) an outer face adjacent to the single input face; c) a light source inputting light into the single input face of the light guide; d) a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface; and e) a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second reflective surface; wherein the light output from the lighting module is a bi-lobed light distribution exiting from the outer face wherein each lobe is angularly oriented in a non- normal direction with respect to an output face of the module and at least one 2 lobe has a greater peak intensity than the lighting module output intensity normal to the outer face.”

Re 53-67: in claim 53, “A light fixture comprising; a) a light fixture housing; b) a lighting module comprising; i) a lighting module housing ii) a light guide comprising a) an optically transmissive material comprising dispersed regions of optically transmissive solid material within a bulk matrix material wherein a refractive index of the dispersed regions is different than a refractive index of the bulk matrix material, b) a single input face, c) an opposing face non-adjacent to the single input face, d) an inner face adjacent to the single input face, e) an outer face adjacent to the single input face; iii) a light source inputting light into the single input face of the light guide; iv) a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface; and v) a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second reflective surface; wherein the light output from the light fixture is a bi-lobed light distribution exiting from the outer face wherein each lobe is oriented in a non-normal direction to an output face of the fixture and at least one lobe has a greater peak intensity than the intensity at the normal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875